FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    July 5, 2011
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                            FOR THE TENTH CIRCUIT


    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 11-3148
                                              (D.C. No. 6:09-CR-10132-EFM-22)
    WILBUR HERNANDEZ-ODILIO,                               (D. Kan.)
    a/k/a Martin Lucero Rodriguez,
    a/k/a Wilber Hernandez, a/k/a Wilbur
    Rodriguez, a/k/a Jonathan Lucero,
    a/k/a Jonathan Lucero-Guillen,
    a/k/a Willy, a/k/a Chapparo,

                Defendant-Appellant.


                             ORDER AND JUDGMENT *


Before HARTZ, TYMKOVICH, and HOLMES, Circuit Judges.



         After entering into a plea agreement that included an appeal waiver,

Wilber Hernandez-Odilio pleaded guilty to conspiracy to distribute

methamphetamine, unlawful use of a communications facility, and interstate


*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
transportation in aid of racketeering, in violation of 21 U.S.C. §§ 841, 843, and

846 and 18 U.S.C. § 1952. The district court sentenced him to 108 months of

imprisonment, well below the low end of the advisory guidelines range of 210 to

262 months. When he appealed, the United States moved to enforce the appeal

waiver. See United States v. Hahn, 359 F.3d 1315, 1328 (10th Cir. 2004)

(en banc) (per curiam).

      Under Hahn, in evaluating a motion to enforce a waiver, we consider:

“(1) whether the disputed appeal falls within the scope of the waiver of appellate

rights; (2) whether the defendant knowingly and voluntarily waived his appellate

rights; and (3) whether enforcing the waiver would result in a miscarriage of

justice.” Id. at 1325. Mr. Hernandez-Odilio contends his appeal does not fall

within the scope of the appeal waiver. Because he does not challenge the

knowing-and-voluntary and miscarriage-of-justice factors, we need not consider

them. See United States v. Porter, 405 F.3d 1136, 1143 (10th Cir. 2005).

      The appeal waiver in Mr. Hernandez-Odilio’s agreement is quite broad:

            The defendant knowingly and voluntarily waives any right to
      appeal or collaterally attack any matter in connection with this
      prosecution, the defendant’s conviction, or the components of the
      sentence to be imposed herein including the length and conditions of
      supervised release. The defendant is aware that Title 18, U.S.C.
      § 3742 affords a defendant the right to appeal the conviction and
      sentence imposed. By entering into this agreement, the defendant
      knowingly waives any right to appeal a sentence imposed which is
      within the guideline range determined appropriate by the court. . . .
      In other words, the defendant waives the right to appeal the sentence
      imposed in this case except to the extent, if any, the court departs

                                         -2-
      upwards from the applicable sentencing guideline range determined
      by the court.

Plea Agt. at 10. Mr. Hernandez-Odilio argues that this provision is ambiguous,

applying to within-Guidelines sentences in one clause and to all sentences except

upwards departures in another. Focusing on the provision that he “waives any

right to appeal a sentence imposed which is within the guideline range determined

appropriate by the court,” he asserts that because the court sentenced him to a

below-Guidelines sentence, his appeal is outside the scope of the waiver.

      Many waivers explicitly state that the defendant waives an appeal of a

below-Guidelines sentence as well an appeal of a within-Guidelines sentence.

See, e.g., United States v. Polly, 630 F.3d 991, 1002 (10th Cir. 2011).

Nevertheless, the omission does not make this waiver unenforceable. The first

sentence of the waiver broadly provides, “[t]he defendant knowingly and

voluntarily waives any right to appeal or collaterally attack any matter in

connection with this prosecution, the defendant’s conviction, or the components of

the sentence to be imposed herein.” Id. at 10 (emphasis added). While the

portion of the waiver first specifically addressing appeals only refers to

within-Guidelines sentences, the waiver then states it is intended to include all

sentences that are not the result of an upwards departure by the court. This

provision encompasses below-Guidelines sentences as well as within-Guidelines

sentences.


                                         -3-
      Our conclusion that this appeal is within the scope of this waiver is

reinforced by the discussion in Mr. Hernandez-Odilio’s plea hearing, in which the

district court focused on the upwards-departure aspect of the waiver:

             THE COURT: All right. Under paragraph 13 you talk about --
      or we talk about how you have certain rights by law to appeal. You
      can file an appeal regarding the prosecution of you in this case or
      your conviction or the sentence you receive, but under paragraph 13
      you say that you're voluntarily waiving those appeal rights and
      waiving your rights to appeal, and unless I give you a sentence
      higher than what the guideline sentence calculates or the United
      States files its own appeal, unless those events happen you’re
      waiving all of the rights to appeal you have in this case. Is that
      correct?

            THE DEFENDANT (via interpreter): Yes.

Tr. Plea Hearing at 19-20. Thus, Mr. Hernandez-Odilio explicitly was made

aware that his waiver would cover all challenges to a sentence that was not the

result of an upwards departure by the court.

      Mr. Hernandez-Odilio’s appeal is a challenge to the imprisonment

component of his sentence. Although he did not receive a within-Guidelines

sentence, his sentence was not the result of an upwards departure. Therefore, it

falls within the scope of the appeal waiver. The motion to enforce the appeal

waiver is GRANTED, and this appeal is DISMISSED.


                                       ENTERED FOR THE COURT
                                       PER CURIAM




                                         -4-